        Case: 1:19-cr-00544-DCN Doc #: 16 Filed: 01/22/20 1 of 4. PageID #: 92



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHEN DISTRICT OF OHIO
                                      EASTERN DISTRICT

UNITED STATES OF AMERICA,                     )       Case No. 1:19CR544
                                              )
               Plaintiff,                     )       JUDGE DONALD C. NUGENT
                                              )
        v.                                    )
                                              )
EDWIN ORIN                                    )       UNITED STATES’ SENTENCING
                                              )       MEMORANDUM
               Defendant.                     )

        Now comes the United States, by and through its attorneys, Justin E. Herdman, United

States Attorney, and Brian McDonough, Assistant United States Attorney, and hereby submits

this memorandum to aid the Court in its sentencing of Defendant Edwin Orin. The United States

requests the Court sentence Orin to within the guidelines (0 to 6 months) for his conviction of

one count of Theft of Government Property.

   I.        BACKGROUND

        The facts of Orin’s offense are set forth in detail in the Presentence Investigation Report

(“PSR”). See PSR ¶¶ 7-11, Doc. No. 11. The Government filed a one-count Information as to

Orin charging him with Theft of Government Property, in violation of 18 U.S.C. §641, on

September 11, 2019. Id. ¶ 1.

        The Department of Veteran Affairs Office of Inspector General Criminal Investigations

Division (“OIG-CID”) completed an assessment regarding employees defrauding the

Department of Veteran Affairs. Id. ¶ 9. Following an internal review, Orin was identified as an

employee claiming overtime hours that did not match the hours he actually worked. Id.

Between August 14, 2016, and February 21, 2018, Orin claimed approximately 886.75 hours of

overtime, but only worked 296 hours. Id. ¶ 11. In a continuous course of conduct, Orin would



                                                  1
         Case: 1:19-cr-00544-DCN Doc #: 16 Filed: 01/22/20 2 of 4. PageID #: 93



log into the VA network on his personal laptop and then later claim hours for overtime not

earned. Id. ¶ 11. He would then email his supervisor that his overtime was completed and

include a falsified record of the amount of claims he processed during his overtime. Id. Orin

collected approximately $15,323.52 in overtime from the VA. Id. ¶ 10.

          On October 7, 2019, Orin plead guilty to the single-count Information pursuant to a

written plea agreement. Id. ¶ 3.

   II.       APPLICABLE LEGAL STANDARDS

          The district court’s task is to impose a sentence that is sufficient, but “not greater than

necessary” to comply with the factors set forth in 18 U.S.C. § 3553(a)(2). 18 U.S.C. § 3553(a).

In determining an appropriate sentence for a defendant, the Court must consider both the

applicable guidelines and all of the §3553(a) factors. Gall v. United States, 522 U.S. 38, 49

(2007). The sentencing guidelines are advisory, and should be the starting point, and initial

benchmark. Id; see United States v. Thompson, 515 F.3d 556, 560-61 (6th Cir. 2008). The

guidelines are not presumed reasonable on their own and the court must then consider the factors

enumerated in §3553(a)(2). Gall v. United States, 522 U.S. at 50.

   III.      SENTENCING GUIDELINES COMPUTATION

          The Presentence Investigative Report assigns a base level offense level of 6. See PSR ¶

16, Doc. No. 11. A 4-level increase applied for “a loss exceeding more than $15,000 but not

more than $40,000. Id. ¶ 17. A 2-level reduction applied because Orin has clearly demonstrated

acceptance of responsibility for the offense. Id. ¶ 23. The PSR assigned Orin a Criminal History

Category I. Id. ¶ 29. Based on her total offense level, the applicable Guideline imprisonment

range for him crimes is 0 to 6 months. Id. ¶ 48.




                                                     2
        Case: 1:19-cr-00544-DCN Doc #: 16 Filed: 01/22/20 3 of 4. PageID #: 94



   IV.      APPLICATION OF SECTION 3553(a) FACTORS

         Under 18 U.S.C. §3553(a), “the court shall impose a sentence sufficient, but not greater

than necessary, to comply with the purposes” of imposing the sentence. 18 U.S.C. §3553(a). To

ensure an appropriate sentence is imposed, the statute enumerates four factors for the court to

consider when imposing a sentence. The sentence must (A) “reflect the seriousness of the

offense . . . promote respect for the law, and . . . provide just punishment for the offense;” (B)

adequately deters criminal conduct; (C) “protect the public from further crimes of the

defendant;” and (D) provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2).

         Orin falsely claimed 590.75 hours of overtime over 18 months. From August 14, 2016,

to February 21, 2018, he collected $15,323.52.

   V.       RESTITUTION

         As part of his plea agreement, Orin has agreed to pay full restitution, in the amount of

$15,323 to the VA. See PSR ¶ 67, Doc. No. 11. Pursuant to 18 U.S.C. §3663A, restitution is

due and owing to the Department of Veterans Affairs , Office of Community Care, Ptarmigan

Place, Attention: Finance Department/Patricia Almond, 3773 Cherry Creek North Drive, Suite

470, Denver, CO 80209. Id. ¶ 67.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     s/Brian McDonough
                                                       Brian McDonough (OH:0072954)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400

                                                  3
       Case: 1:19-cr-00544-DCN Doc #: 16 Filed: 01/22/20 4 of 4. PageID #: 95



                                                       Cleveland, OH 44113
                                                       (216) 622-3965
                                                       (216) 522-2403 (facsimile)
                                                       Brian.McDonough@usdoj.gov


                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2020 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brian McDonough
                                                       Brian McDonough
                                                       Assistant U.S. Attorney




                                                  4
